Citation Nr: 0721954	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a cold injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to February 1955.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision by the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  At the hearing the 
veteran was granted a ninety day abeyance period for 
submission of additional evidence.  In July 2006 the Board 
received additional evidence (submitted with a waiver of RO 
consideration).

The question of whether new and material evidence has been 
received to reopen the claim of service connection for 
residuals of a cold injury to the feet must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.

The matter of entitlement to service connection for residuals 
of a cold injury to the feet based on a de novo review is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required. 


FINDINGS OF FACT

1.  An April 1973 rating decision denied the veteran's claim 
seeking service connection for residuals of a cold injury to 
the feet based essentially on findings that such disability 
was not manifested in, and was unrelated to, the veteran's 
service.

2.  Evidence received since the April 1973 rating decision 
includes a private opinion that suggests the veteran's 
current foot disability is related to service, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a residuals of a cold injury to the 
feet, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for residuals of a cold 
injury to the feet may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
below constitutes a full grant of that portion of the claim 
that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content would be harmless.

B.		Factual Background, Legal Criteria, and Analysis

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

An April 1973 rating decision denied service connection for 
residuals of a cold injury to the feet based essentially on a 
finding that such disability was not manifested in, and was 
unrelated to, the veteran's service.  That decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1105.

Evidence of record at the time of the April 1973 rating 
decision included the veteran's service medical records 
(SMRs), which do not show any complaints, findings, or 
diagnosis pertaining to a cold injury to the feet in service, 
including on service separation examination.  Also of record 
was a February 1973 VA medical summary which notes the 
veteran's "history of cold damage to the feet".

Evidence received since the April 1973 rating decision 
includes: statements from the veteran alleging that he was 
exposed to cold weather in service and sustained a cold 
injury, a statement from his wife, sisters and a medic who 
served with the veteran; treatment records from Monroe County 
Family Health Center to include an August 2004 progress 
report which notes "dermatitis of the feet, suspect related 
to chronic neuropathy due to cold injury"; a September 2005 
letter from Dr. J.W. explaining the effects of frostbite; an 
October 2005 VA examination report; photocopies of pictures 
from a book about the 24th Division; the veteran's testimony 
from the June 2006 Travel Board hearing reiterating his 
accounts of exposure to cold elements during the Korean War; 
a medical opinion from Dr. J.W. dated in July 2006; and a 
copy of an article regarding frostbite and Korean War 
veterans.  The July 2006 private physician's opinion relates 
the veteran's current foot symptoms to cold injury in 
service. 

As the claim was previously denied based essentially on 
findings that the veteran's bilateral foot disability was not 
manifested in service and was unrelated to service, for new 
evidence received to be material, it must relate to this 
unestablished fact, i.e., the matter of a nexus between 
current foot disability and service.

The veteran is competent to state that he was exposed to cold 
weather conditions in service; it is entirely plausible, as 
he served in Korea during the winter.  September 2005 and 
July 2006 letters from Dr. J.W. relate the veteran's current 
foot disability to cold injury in service, and Dr. J. W. 
explained the rationale for the opinion.  Because the 
opinions address directly the matter of a nexus between the 
veteran's current disability and his service, they relate to 
an unestablished fact needed to substantiate a claim of 
service connection for residuals of a cold injury to the 
feet.  Evidence of a nexus between the veteran's current foot 
disability and an event (exposure to cold) in service would 
also raise a reasonable possibility of substantiating the 
claim seeking service connection for residuals of exposure to 
cold.  Hence, the additional evidence received since 1973 is 
both new and material, and the claim of service connection 
for residuals of a cold injury to the feet may, and must, be 
reopened.  




ORDER

The appeal to reopen a claim of service connection for a 
residuals of a cold injury to the feet is granted.


REMAND

A private physician has stated that the veteran's current 
foot disability is related to the cold injury sustained in 
service; however, there remain medical questions that are not 
fully explained by the record.  The opinion appears to be 
based in part on the veteran's accounts that he sustained 
frostbite in service, and such is not shown in the SMRs.  
While it may readily be conceded that the veteran was exposed 
to cold weather in service, whether or not the picture 
presented is one consistent with an actual frostbite injury 
is a medical question that requires more explanation.  

The reopening of the veteran's claim above has triggered VA's 
duty to assist by arranging for a medical examination to 
obtain a medical opinion addressing the medical questions 
presented.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined/evaluated by an appropriate 
physician to determine the nature and 
likely etiology of his current foot 
disability.  The veteran's claims file (to 
include his SMRs, the postservice opinions 
of record and the medical literature 
submitted by the veteran's private 
physician) should be reviewed by the 
examiner in conjunction with the 
examination.  Based on examination of the 
veteran and a review of his claims file, 
the examiner should provide an opinion as 
to whether the veteran's current foot 
disability is, at least as likely as not 
(i.e., a 50% or better probability), a 
residual of cold injury in service.  The 
examiner should explain the rationale for 
the opinion given, and the discussion of 
the rationale should specifically address 
the following questions: What is the 
proper diagnosis for the veteran's current 
foot disability?  Is the diagnosed entity 
related to cold injury?  Is there any 
objective evidence in the record 
supporting a nexus between the current 
disability and a cold injury in service?  
The examiner should also comment on the 
opinions offered in the private 
physician's statements the veteran 
submitted in support of his claim.

2.  The RO should then readjudicate de 
novo the claim seeking service connection 
for residuals of a cold injury to the 
feet.  If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


